DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the child-proof safety mechanism of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross US 3,433,378, herein after referred to as Ross.
Regarding claim 1 Ross discloses an apparatus, comprising: a bottle cap (18 member, Figs. 1-3), the bottle cap comprising a hollow area (interior area of 18), a bottle cap floor (20 first recess, Fig. 1); and a pill cap case (8 sealing member, Fig. 1) configured to be removably separable to the bottle cap (Fig. 1), the pill cap case comprising a reservoir inside (recessed area of 8 to hold pill 10, Figs. 1 and 2) the pill cap case and a lid (2 first member, Fig. 1).
Regarding claim 3 Ross discloses the apparatus as recited in claim 1 and further discloses at least one pill 10 inside the reservoir (Fig. 2).
Regarding claim 4 Ross discloses the apparatus as recited in claim 1 and further discloses wherein the hollow area is cylindrical (Fig. 1).
Regarding claim 5 Ross discloses the apparatus as recited in claim 4 and further discloses wherein the pill cap case further comprising a round perimeter (circumference of 8) surrounding the reservoir which is configured to fit inside the hollow area (8 is placed in the interior of 18, the hollow area, Figs. 1-2).
Regarding claim 8 Ross discloses the apparatus as recited in claim 1 and further discloses wherein the bottle cap (18) is configured to attach to a pill bottle (Fig. 2 and 3).
Regarding claim 9 Ross discloses the apparatus as recited in claim 1 and further discloses further comprising a pill bottle (30 medicament container, Figs. 2 and 3), wherein the bottle cap is configured to attach to the pill bottle (Fig. 2 and 3).
Regarding claim 10 Ross discloses the apparatus as recited in claim 9 and further discloses wherein the bottle cap comprises bottle cap threads and the pill bottle comprises pill bottle threads, the bottle cap threads and the pill bottle threads configured to cooperate to enable the bottle cap to be screwed onto and off of the pill bottle (Col. 2, lines 68-72, Fig. 2).
Regarding claim 11 Ross discloses the apparatus as recited in claim 9 and further discloses wherein the pill bottle is a prescription pill bottle (the bottle is for medication given by a pharmacist, so the contents maybe doctor prescribed or personally prescribed, thus prescription).
Regarding claim 12 Ross discloses the apparatus as recited in claim 1 and further discloses wherein the reservoir comprises a pill cap case floor (bottom of 8), wherein the pill cap case and the bottle cap are both configured such that when the pill cap case is fully inserted into the bottle cap (18) the pill cap case floor contacts the bottle cap floor (shown in Fig. 2 the bottom of 8 sits on 20 the bottom of bottle cap 18).

Claim(s) 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US 2010/0025356 A1, herein after referred to as Lee.
Regarding claim 1 Lee discloses an apparatus, comprising: a bottle cap (10 cap body, Fig. 2), the bottle cap comprising a hollow area (area between upright members which create the mouth 11, Fig. 1, described as members because it is a cross sectional view), a bottle cap floor (12 sealing part, Fig. 2); and a pill cap case (20 working device, Fig.2) configured to be removably separable to the bottle cap (can be pulled up to allow material held within to be release and can be removed as there are no threads or stops seen in other embodiments), the pill cap case comprising a reservoir (22 chamber, Fig. 1) inside the pill cap case and a lid (the top portion of 20 above 22, Fig. 1).
Regarding claim 4 Lee discloses the apparatus as recited in claim 1 and further discloses wherein the hollow area is cylindrical (Fig. 2, same cross section as Fig.3 which includes threads, thus the area is cylindrical).
Regarding claim 5 Lee discloses the apparatus as recited in claim 4 and further discloses wherein the pill cap case further comprising a round perimeter surrounding the reservoir (side members shown below 23 in Fig. 1 )which is configured to fit inside the hollow area (fits inside of the mouth of 10 shown between upright members shown below 11).
Regarding claim 6 Lee discloses the apparatus as recited in claim 5 and further discloses wherein the pill cap case further comprises an outer circumference (outer edge of the upright members on the far left and right, shown near 20 in Fig. 2) and a second hollow area between the outer circumference and the round perimeter (area between side members on either side of the upright members of the lid shown under 11 in Fig. 1).
Regarding claim 7 Lee discloses the apparatus as recited in claim 6 and further discloses wherein the second hollow area is configured to fit over the bottle cap (Fig. 1, 20 fits over top of the bottle cap 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Park US 2016/0159555 A1, herein after referred to as Park.
Regarding claim 2 Ross discloses the apparatus as recited in claim 1. Ross lacks wherein the lid is a flip-top lid.
Park teaches an apparatus (1 container mechanism, Fig. 1), wherein the lid (30 cover, Figs. 4 and 7) is a flip-top lid (Fig.3 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid of Ross to include the flip-top style lid as taught by Park as doing so is well known in the art and provides predicable results, additionally a flip-top style lid will prevent the lid from being easily misplaced as it is now attached.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Devaus-Day US 2009/0050514 A1, herein after referred to as Day.
Regarding claim 13 Ross discloses the apparatus as recited in claim 9. Ross lacks wherein the bottle cap and the pill bottle incorporate a child-proof safety mechanism.
Day teaches a medicine container (Fig. 1) that includes a child resistant cap (para. [0023] lines 1-4, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ross to include a child resistant cap as taught by Day as doing so is well-known in the art and provides predictable results, additionally it creates a safer apparatus that mitigates the risk of a child being able to access the medication contained within the apparatus.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735